Land, J.
This suit was commenced by attachment against the succession of Robert Carrington, deceased. A curator ad hoc was appointed to represent the absent heirs. There was judgment dismissing the suit at.plaintiff’s cost.
This judgment is correct. An attachment will not lie against the property of a succession in this State; the creditor is bound to provoke an administration of the estate in pursuance of law. Debuys v. Yerby, 1 N. S. 381.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed, with costs.